Citation Nr: 1011898	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, asserted as secondary to 
right knee disability.  

2.  Entitlement to service connection for a left knee and hip 
disability, asserted as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for low back and left leg/left hip disabilities.

In January 2008, the Veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge.

This case was remanded by the Board in September 2008 for 
further development.


FINDINGS OF FACT

1.  A chronic lumbar spine disorder was not manifest during 
service; the current lumbar spine disorder is unrelated to 
service.

2.  A chronic left knee or hip disorder was not manifest 
during service; the current left knee disorder is unrelated 
to service and there is no evidence of a currently diagnosed 
left hip disorder.


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A chronic left knee and hip disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
the circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in July 2007 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claims were 
readjudicated, and a supplemental statement of the case was 
issued in November 2009.  Consequently, the Board finds that 
the duty to notify has been satisfied.

With respect to the Dingess requirements, in July 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted statements 
in support of his claim and was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge in February 2008.  
Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in July 2003, November 2006, and 
February 2009.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim / claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board is also satisfied as to substantial compliance with 
its September 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included obtaining VA treatment records and 
scheduling an appropriate VA examination to determine the 
probable etiologies of his low back, left knee, and left hip 
disabilities.    

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claims in January 2003 and April 
2003, the amendment is not applicable to the current claims. 

DDD of the Lumbar Spine

	The Veteran seeks service connection for DDD of the lumbar 
spine.  Service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to the low back or any 
symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluation of the Veteran's low back 
was normal.  Therefore, no chronic lumbar spine disorder was 
noted in service.
	
	However, the Veteran does not allege that his current DDD of 
the lumbar spine was incurred in service.  Rather, he 
contends that it developed secondary to or was aggravated by 
his service-connected right knee disability.  Service 
connection may be granted when the evidence establishes a 
medical nexus between active duty service and current 
complaints.  In this case, however, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back disorder to active duty, despite his 
contentions to the contrary.    
	
	To that end, the Veteran was afforded a VA joints examination 
in July 2003, at which time he was diagnosed with DDD of the 
lumbar spine.  However, the examiner opined that it was more 
likely than not that he injured his lumbar spine as the 
result of a fall caused by alcohol intoxication and/or drug 
use rather than because of his service-connected right knee 
disability.  
	
	The Veteran was afforded a VA spine and joints examination in 
February 2009, at which time he was diagnosed with DDD of the 
lumbar spine with radiculopathy but no clinical evidence of 
neurological deficits.  Significantly, the examiner opined 
that the Veteran's current low back impairment was not 
aggravated by his service-connected right knee impairment, as 
there was no evidence that early degenerative joint disease 
(DJD) of the right knee would aggravate his DDD of the lumbar 
spine.  The examiner noted that the Veteran had right knee 
symptomatology since 1985, and that his lumbar spine 
disability would have manifested long before had the right 
knee been a causative factor.  
	
	The Board finds that the examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed 
the claims file, interviewed the Veteran, and conducted 
physical examinations.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  Therefore, 
the Board finds the VA examiners' opinions to be of great 
probative value.
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  While the Board 
reiterates that the Veteran is competent to report symptoms 
as they come to him through his senses, degenerative disc 
disease is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  As such, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection and there is no 
doubt to be otherwise resolved.  As such, the appeal must be 
denied.

Left Knee and Hip Disability

	The Veteran also seeks service connection for a left knee and 
his disability.  Service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to the 
left knee or hip or any symptoms reasonably attributed 
thereto.  At the time of discharge, the clinical evaluations 
of the Veteran's left knee and hip were normal.  Therefore, 
no chronic left knee or hip disorders were noted in service.
	
	However, the Veteran does not allege that his claimed 
disabilities were incurred in service.  Rather, he contends 
that they developed secondary to or were aggravated by his 
service-connected right knee disability.  Service connection 
may be granted when the evidence establishes a medical nexus 
between active duty service and current complaints.  In this 
case, however, the Board finds that the weight of the 
competent evidence does not attribute the Veteran's left knee 
or hip disorder to active duty, despite his contentions to 
the contrary.    
	
	To that end, the Veteran was afforded a VA joints examination 
in July 2003, at which time the examiner found that his left 
knee and left hip were within normal limits.  The examiner 
opined that any complaints related to the left knee or left 
hip were more likely than not due to a fall caused by alcohol 
intoxication and/or drug use rather than due to his service-
connected right knee disability.  
	
	The Veteran was afforded a subsequent VA joints examination 
in November 2006, at which time he was diagnosed with 
chondromalacia of the left patella.  The examiner opined that 
this left knee patellar chondromalacia was less likely than 
not caused by or the result of the traumatic arthritis of his 
right knee.  
	
	The Veteran was afforded his most recent VA joints 
examination in February 2009, at which time he was diagnosed 
with chondromalacia and early DJD of the left knee.  However, 
the examiner opined that the Veteran's left knee impairment 
was not aggravated by his service-connected right knee 
impairment, as there was no evidence that early DJD of the 
right knee would aggravate his early DJD of the left knee.  
The examiner noted that the Veteran had right knee 
symptomatology since 1985, and that his left knee disability 
would have manifested long before had the right knee been a 
causative factor.  Furthermore, the examiner indicated that 
the Veteran denied any left hip impairment and found that 
there was no clinical evidence of a hip impairment.  
	
	The Board finds that the examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed 
the claims file, interviewed the Veteran and conducted 
physical examinations.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  Thus, the 
Board finds the VA examiners' opinions to be of great 
probative value.
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed left knee disorder and active duty service.  
Although the Board reiterates that the Veteran is competent 
to report symptoms as they come to him through his senses, 
degenerative joint disease is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been 
provided by the medical personnel who have examined the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

	With respect to the left hip, service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  
	
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for DDD of the lumbar spine, asserted as 
secondary to right knee disability, is denied

Service connection for a left knee and hip disability, 
asserted as secondary to right knee disability, is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


